EXHIBIT 10.10

NICHOLAS FINANCIAL, INC.

EQUITY INCENTIVE PLAN

STOCK OPTION AWARD

[Name]

[Address]

Dear                             :

You have been granted an option (the “Option”) to purchase shares of common
stock of Nicholas Financial, Inc. (the “Company”) under the Nicholas Financial,
Inc. Equity Incentive Plan (the “Plan”) with the following terms and conditions:

 

Grant Date:                , 20     Type of Option:    [Nonqualified or
Incentive Stock Option] Number of Option Shares:                        
Exercise Price per Share:    U.S. $         Termination Date:   

Earlier to occur of:

 

•        Close of business at the Company headquarters on the fifth (5th)
anniversary of the Grant Date, and

 

•        Thirty (30) days after your termination of employment or service.

 

Your entire Option (whether vested or nonvested) is terminated immediately if
your employment or service is terminated for Cause. In addition, if you have
submitted a notice of exercise that has not yet been processed and you are
terminated for Cause, your notice of exercise will be rescinded and your
exercise price will be returned to you.

Vesting:   

         percent (    %) of your Option will vest on each of the first         
anniversaries of the Grant Date.

 

If your employment or service terminates prior to the date your Options are
fully vested as a result of death, Disability or Retirement, your Option will
become fully vested on the date of such termination.



--------------------------------------------------------------------------------

   Upon any other termination of employment from, or cessation of services to,
the Company and its Affiliates, the unvested portion of your Option will
terminate. Manner of Exercise:    You may exercise this Option only to the
extent vested and only if the Option has not terminated. To exercise this
Option, you must complete the “Notice of Stock Option Exercise” form provided by
the Company and return it to the address indicated on the form. The form will be
effective when it is received by the Company. If someone else wants to exercise
this Option after your death, that person must contact the Company and prove to
the Company’s satisfaction that he or she is entitled to do so. Your ability to
exercise the Option may be restricted by the Company if required by applicable
law. Restrictions on Resale:    By accepting this Option, you agree not to sell
any Shares acquired under this Option at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. Notice of Sale:    If this Option is designated as an incentive stock
option, you must report to the Secretary of the Company any disposition of the
Shares acquired under this Option that is made within two (2) years from the
Grant Date or within twelve (12) months from the date you acquired the Shares
(the “Notice Period”). In addition, the Company may, at any time during the
Notice Period, place a legend or legends on any certificate(s) for the Option
Shares, or enter an appropriate stop transfer order if the Option Shares are in
book entry form, requesting the Company’s transfer agent to notify the Company
of any transfer of the Shares. Miscellaneous:   

•        This Stock Option Award may be amended only by written consent signed
by you and the Company, unless the amendment is not to your detriment.

 

•        As a condition of the granting of this Award, you agree, for yourself
and your legal representatives or guardians, that this Agreement shall be
interpreted by the Committee and that any interpretation by the Committee of the
terms of this Agreement and any determination made by the Committee pursuant to
this Agreement shall be final, binding and conclusive.

 

•        This Agreement may be executed in counterparts.

 

2



--------------------------------------------------------------------------------

This Option is granted under and governed by the terms and conditions of the
Plan. Additional provisions regarding your Option and definitions of capitalized
terms used and not defined in this Option can be found in the Plan.

BY SIGNING BELOW AND ACCEPTING THIS STOCK OPTION AWARD, YOU AGREE

TO ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN.

YOU ALSO ACKNOWLEDGE RECEIPT OF THE PLAN AND THE

PROSPECTUS DESCRIBING THE PLAN.

 

 

     

 

Authorized Officer       Optionee

 

3